Citation Nr: 0802468	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  06-35 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for elbow disability.

3.  Entitlement to service connection for bilateral knee 
disability.

4.  Entitlement to service connection for bilateral hand 
disability.

5.  Entitlement to service connection for bilateral plantar 
fasciitis.

6.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to October 
2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied claims for entitlement 
to service connection for cervical spine disability, elbow 
disability, bilateral knee disability, bilateral hand 
disability, bilateral plantar fasciitis, and low back 
disability.

In September 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is a lack of competent evidence of current cervical 
spine disability, to include evidence of continuity of 
symptomatology.

2.  There is a lack of competent evidence of current elbow 
disability, to include evidence of continuity of 
symptomatology.

3.  There is a lack of competent evidence of current 
bilateral knee disability, to include evidence of continuity 
of symptomatology.

4.  There is a lack of competent evidence of current 
bilateral hand disability, to include evidence of continuity 
of symptomatology.

5.  There is a lack of competent evidence of current 
bilateral plantar fasciitis, to include evidence of 
continuity of symptomatology.


CONCLUSION OF LAW

1.  Cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Elbow disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  Bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  Bilateral hand disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

5.  Bilateral plantar fasciitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a July 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this 
for two reasons.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  One, no new disorder is being service connected and 
thus neither an evaluation nor effective date are being 
assigned.  Two, the veteran received notification of how 
disability evaluations and effective dates are assigned in 
the September 2006 statement of the case and in a May 2007 
letter.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided an 
examination in connection with the claims.  The veteran has 
stated he has received no treatment for the disabilities for 
which he seeks service connection, and thus there are no 
treatment records that need to be obtained.  VA obtained his 
service treatment records, which are in the claims file.   

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The veteran contends that he has disabilities involving his 
cervical spine, elbow, bilateral knee, bilateral hand, and 
bilateral feet, which are related to his service.  At the 
September 2007 hearing, the veteran testified that he had 
problems with his left knee in that it would ache when it got 
cold.  He stated that if he kneeled for more than five 
minutes, that it would bother him.  The veteran stated that 
his knee had been bothering him since 1984.  He noted that he 
took over-the-counter medications for the pain.  Responding 
to why he did not seek treatment for pain in his cervical 
spine, elbow, and hands, the veteran stated that he did not 
have time to go to sick call.  He admitted he had not 
received treatment for any of these conditions since being 
discharged from service.  The veteran stated currently his 
feet would swell and he had pain on the balls of his feet.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for cervical spine disability, 
elbow disability, bilateral knee disability, bilateral hand 
disability, and bilateral plantar fasciitis.  The service 
treatment records show that the veteran complained of pain in 
various locations.  For example, in May 1984, he complained 
of bilateral foot pain, and he was diagnosed with "most 
probably plantar fasciitis."  He was seen in March 1985 for 
right foot and left knee pain.  The veteran reported he had 
injured his knee four months prior.  An assessment was 
deferred.  He was subsequently diagnosed with a foot sprain 
and chondro-patella on that same day.  In May 1985, he was 
diagnosed with pain of undetermined origin related to the 
left knee.  A May 1988 report of medical examination shows 
that clinical evaluations of the upper extremities, lower 
extremities, feet, and spine and other musculoskeletal system 
were normal.  In February 1989, he was diagnosed with left 
knee strain.  A May 1995 report of medical examination shows 
that clinical evaluations of the upper extremities, lower 
extremities, feet, and spine and other musculoskeletal system 
were normal.  In November 1999, the veteran as seen with 
right shoulder pain.  The assessment is illegible.  A July 
2004 report of medical examination shows that clinical 
evaluations of the upper extremities and feet were normal and 
that clinical evaluations of the lower extremities and feet 
spine and other musculoskeletal system were abnormal.  The 
examiner noted that the veteran had discomfort related to the 
lower back and knee.

While the service treatment records show complaints of pain 
involving the left knee and feet, at an August 2004 VA 
examination, the examiner was unable to enter diagnoses of 
disabilities associated with the pain in these areas.  In 
fact, he was unable to enter diagnoses associated with the 
cervical spine, the elbow, the right knee, and both hands as 
well.  The examiner acknowledged the diagnosis of plantar 
fasciitis in service in 1984, but stated there was 
insufficient clinical evidence to warrant the diagnosis of 
any acute or chronic disorder or residual thereof.  As to the 
cervical spine (upper back and shoulder), elbow, both knees, 
and both hands, he also stated there was insufficient 
clinical evidence to warrant the diagnosis of any acute or 
chronic disorder.  The veteran has admitted he has received 
no treatment for the pain he experiences in these areas, and 
thus there is a lack of any evidence of continuity of 
symptomatology from the time of discharge.  

Service connection is warranted for a "disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty . . . ."  38 U.S.C.A. 
§§ 1110, 1131; see also 38 C.F.R. § 3.303(a); see Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  

In this case, while the veteran has complained of pain in 
various areas, there is a lack of competent evidence that the 
veteran has a disability involving the cervical spine, elbow, 
bilateral knee, bilateral hand, and bilateral feet.  The 
Board does not doubt that the veteran experiences pain in 
these areas; however, there is a lack of objective medical 
evidence that the veteran has current disabilities of the 
cervical spine, the elbow, bilateral knee, bilateral hand, 
and feet that cause the pain.  Without competent evidence of 
a current disabilities, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Stated differently, the Board cannot award 
service connection for pain without evidence of an underlying 
disease or injury.  See Sanchez-Benitez, supra.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for entitlement to service connection for cervical spine 
disability, elbow disability, bilateral knee disability, 
bilateral hand disability, and bilateral plantar fasciitis, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert, 1 Vet. App. at 55.  The Board notes it 
appreciated the veteran's honest testimony at the September 
2007 hearing.


ORDER

Service connection for cervical spine disability is denied.

Service connection for elbow disability is denied.

Service connection for bilateral knee disability is denied.

Service connection for bilateral hand disability is denied.

Service connection for bilateral plantar fasciitis is denied.


REMAND

The service treatment records show that the veteran injured 
his low back in September 1998.  He was lifting a generator 
at the time, and he was diagnosed with back strain.  In the 
July 2004 report of medical examination, the examiner noted 
the veteran had minor discomfort with range of motion of the 
lumbar spine.  At the August 2004 VA examination, the 
examiner noted the veteran had discomfort with flexion of the 
lumbar spine.  At the September 2007 hearing, the veteran 
testified that this was the area that hurt him the most.  He 
stated that if he bent over, he would have to get onto his 
knees to get up because of the discomfort.  The veteran 
stated that this kind of pain began at the time of the 1998 
injury.

While the examiner who conducted the August 2004 VA 
examination was unable to diagnose the veteran with a 
disability associated with his back, the Board finds that the 
veteran has met the criteria for an examination, to include a 
medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007).  For example, there is 
evidence of persistent or recurrent symptoms of a disability 
(which has been established based upon the veteran's credible 
testimony), evidence showing that a low back disability may 
be associated with service (also established based upon the 
veteran's credible testimony), and there is insufficient 
evidence to decide the claim.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of any claimed 
low back disability.  The veteran's 
claims file must be made available to the 
examiner for review in conjunction with 
the evaluation.  All studies deemed 
necessary must be performed.  Based on a 
review of the claims file and the 
clinical findings of the examination, the 
examiner must opine as to whether any 
current low back disability is as least 
as likely as not (e.g., a 50 percent or 
greater probability) attributable to the 
veteran's service.  Any opinion expressed 
in the examination report should be 
accompanied by a written rationale with 
evidence in the claims file and/or sound 
medical principles.

2.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


